Merrick, C. J.
This suit is upon a promissory note.
The defence rests on an exception that the petition was not written or signed by Messrs. Short & Parham, whose signatures -appear to the petition as attorneys.
The proof introduced by the defendant shows that the petition and signature are in the hand-writing of A. W. Gr.een, and that the letters !‘S. So P., attorneys,” on the back of the petition, is in the hand writing of Mr. Short.
Messrs. Short & Parham prosecute the appeal in this court as counsel for the plaintiff, and it is not pretended that they did not appear and were not noted as counsel -in the court below.
In the absence of all proof to the contrary., we are 'bound to presume that the petition was written under their dictation.
It is contended by the defendant that the Article No. IT2 of the Code of Practice requires that the petition should actually 'be signed by the plaintiff, his attorney in fact, or by his .advocate.
We think, under this Article, that the signature of the advocate, as well as the party, may be affixed through the agency -of another. Any other construction might deprive a party of the most important counsel who should happen to be temporarily disabled from writing.
The defence to this suit is so devoid of merit, that had there been an answer to the appeal praying for damages as in case of a frivolous appeal, we should have allowed the same.
Judgment affirmed.